UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7946


SAMUEL R. JACKSON,

                Plaintiff - Appellant,

          v.

EDDIE   HART; CHARLIE  HARGROVE; JOYCE  COZART; GREGORY
GOULDMAN; ASCEE ANDERSON; PAMELA HENDERSON; DR. JOSEPH
LIGHTSEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-ct-03202-D)


Submitted:   May 24, 2016                     Decided:   June 7, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel R. Jackson, Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel   R.    Jackson    appeals       the   district    court’s   order

denying   relief   on   his   42    U.S.C.   § 1983   (2012)   complaint   and

several related orders.       We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             Jackson v. Hart, No. 5:13-ct-03202-D

(E.D.N.C. Nov. 9, 2015; Dec. 2, 2015).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2